IN THE COURT OF APPEALS OF NORTH CAROLINA

                                       2022-NCCOA-293

                                        No. COA21-433

                                       Filed 3 May 2022

     McDowell County, No. 18CRS052216

     STATE OF NORTH CAROLINA

                   v.

     AMBER LYNN AMATOR, Defendant.


             Appeal by Defendant from judgment entered 16 February 2021 by Judge J.

     Thomas Davis in McDowell County Superior Court. Heard in the Court of Appeals 8

     February 2022.


             Attorney General Joshua H. Stein, by Assistant Attorney General Donna B.
             Wojcik, for the State.

             Sharon L. Smith for the Defendant.


             DILLON, Judge.


¶1           Defendant Amber Lynn Amator appeals from a judgment finding her guilty of

     trafficking in methamphetamine. She was convicted based on the discovery of drugs

     found in her car during a traffic stop. On appeal, she challenges the validity of that

     stop.

                                         I. Background

¶2           On 30 December 2018, a police officer stopped Defendant’s vehicle for what he
                                        STATE V. AMATOR

                                         2022-NCCOA-293

                                        Opinion of the Court



     believed to be a license plate renewal sticker violation. The officer also recognized

     Defendant’s car as a vehicle he had attempted to stop weeks earlier. After discovering

     that another passenger had an outstanding warrant for arrest, a second police officer

     arrived with a K9. The K9 alerted on the car, and the officers searched the vehicle’s

     interior. The search revealed several bags of methamphetamine. Defendant claimed

     one bag of methamphetamine amounting to 48.88 grams.

¶3         Defendant was charged with several drug offenses, as well as with improperly

     placing the renewal sticker on her license plate. Defendant moved to suppress the

     evidence obtained during the search of her vehicle. The trial court denied Defendant’s

     motion,   and    Defendant     subsequently      pleaded   guilty   to   trafficking   in

     methamphetamine. The State dismissed Defendant’s remaining charges. Defendant

     received a fine and an active sentence of seventy (70) to ninety-three (93) months.

     Defendant appealed to our Court.

                                           II. Analysis

¶4         Defendant argues that the trial court erred in denying her motion to suppress,

     contending that the officer did not have reasonable suspicion to initiate the stop based

     on an alleged misplacement of her renewal sticker. We disagree.

¶5         The question before us is whether the trial court had reasonable suspicion that

     Defendant committed a crime based on the placement of the renewal sticker on her

     license plate. We review a motion to suppress to determine “whether the trial judge’s
                                         STATE V. AMATOR

                                          2022-NCCOA-293

                                         Opinion of the Court



     underlying findings of fact are supported by competent evidence, in which event they

     are conclusively binding on appeal, and whether those factual findings in turn

     support the judge’s ultimate conclusions of law.” State v. Cooke, 306 N.C. 132, 134,

     291 S.E.2d 618, 619 (1982). Unchallenged findings of fact are binding on appeal.

     State v. Sparks, 362 N.C. 181, 185, 657 S.E.2d 655, 658 (2008).

¶6          In the years prior to Defendant’s arrest, the DMV Commissioner sent out to

     each vehicle owner two stickers with each vehicle registration, one with the month

     and one with the year. At the time of Defendant’s arrest, our Administrative Code

     instructed that the “month and year stickers shall be displayed on the plate in the

     correct position[.]” 19A N.C.A.C. 3C.0237 (2018).

¶7          Sometime before the time of Defendant’s arrest, the DMV Commissioner had

     stopped sending two separate stickers with each registration and began sending out

     a single month/year registration renewal sticker.                The registration card

     accompanying the single sticker instructed drivers to place the sticker on the upper

     right corner of the license plate. The Commissioner, however, did not immediately

     amend the Code provision to recognize the change.1

¶8          When Defendant received her sticker and registration card, she placed the




            1 This Code provision was updated in 2021 to reflect single month/year stickers:
     “The single month and year sticker shall be displayed on the plate in the upper right-hand
     corner.” 19A N.C.A.C. 3C.0237 (2021).
                                          STATE V. AMATOR

                                           2022-NCCOA-293

                                          Opinion of the Court



       sticker in the upper left corner of her plate. Defendant was later stopped by an officer

       who believed that she was in violation of N.C Gen. Stat. § 20-66(c) (2018), which

       simply requires that the single registration renewal sticker “must be displayed on the

       registration plate it renews in the place prescribed by the Commissioner[.]”

¶9           Therefore, the issue before us does not concern whether there was sufficient

       evidence that Defendant was in violation of that statute. Rather, the issue is whether

       the officer reasonably believed Defendant was violating that statute to justify the stop

       that led to the discovery of the methamphetamine. Defendant argues that there could

       be no reasonable belief because neither the statute nor the Code provision in effect at

       the time of the stop stated where a single month/year sticker needed to be placed on

       one’s license plate. Here, even assuming that the officer was not correct in his

       interpretation of the law, we conclude that any mistake made by the officer was

       reasonable.

¶ 10         Regarding the officer’s belief, the trial court found that:

                      1. [The officer] understood that the sticker should be on
                         the upper right side of the plate. He based his
                         understanding on the language in his “Law
                         Enforcement Officers Quick Reference Statute Guide”
                         referring to [N.C. Gen. Stat. § 20-66(c)] (State’s
                         Exhibit 1) and the information provided on the back
                         of North Carolina vehicle registration cards (State’s
                         Exhibit 2), both indicating that the month/year tag
                         should be placed on the upper right side of the license
                         plate.
                                            STATE V. AMATOR

                                             2022-NCCOA-293

                                            Opinion of the Court



¶ 11          Section 20-66(c) requires drivers to place their stickers on their license plates

       in a manner prescribed by the Commissioner of the DMV. It is true, as Defendant

       argues, that the Code was silent on the issue of placement of the single sticker at the

       time of her arrest. But the registration card received by Defendant did contain the

       instruction that a single sticker be placed in the upper right-hand corner. And there

       is a statute, which neither party cited, which states that it is the Commissioner’s

       responsibility to create and provide the registration card received with the sticker.

       N.C. Gen. Stat. § 20-41 (“The Commissioner shall provide suitable forms for . . .

       registration cards . . . requisite for the purpose of this Article[.]”).

¶ 12          Of course, our conclusion might be different if there was a controlling decision

       stating that the information on the registration card cannot support a prosecution

       under Section 20-66(c). But there is no such decision in our jurisprudence. See State

       v. Eldridge, 249 N.C. App. 493, 499, 790 S.E.2d 740, 744 (2016) (noting jurisdictions

       requiring the “absence of settled caselaw interpreting the statute at issue in order for

       the officer’s mistake of law to be deemed objectively reasonable”).

¶ 13          The United States Supreme Court held in Heien v. North Carolina that

       reasonable suspicion can arise from an officer’s mistake of law, so long as the mistake

       is reasonable. 574 U.S. 54, 61 (2014). In Heien, an officer stopped a vehicle with only

       one working brake light, believing that the defendant had violated a North Carolina

       law requiring a “stop lamp.” Id. at 58-59. The Supreme Court concluded that the
                                          STATE V. AMATOR

                                           2022-NCCOA-293

                                          Opinion of the Court



       officer’s error of law was reasonable because the relevant law also provided that a

       stop lamp “may be incorporated into a unit with one or more other rear lamps” and

       that “all originally equipped rear lamps [must be] in good working order.” Id. at 67-

       68 (emphasis in original). Therefore, it was reasonable for the officer to conclude,

       pursuant to an ambiguous statute, that all brake lights on a vehicle must be

       functioning in order to satisfy the law. Id. at 68.

¶ 14         Defendant also cites Eldridge, which involves an officer who stopped a motorist

       driving a vehicle with out-of-state plates for failing to have an exterior mirror on the

       driver’s side of the vehicle. 249 N.C. App. at 494, 790 S.E.2d at 741. Our Court

       concluded that the officer’s mistake of law was unreasonable because the relevant

       law clearly stated that it only applied to vehicles “registered in this State.” Id. at

       499-500, 790 S.E.2d at 744 (citing N.C. Gen. Stat. § 20-126(b)). That is, we so

       concluded because the relevant law was unambiguous. Id. at 499, 790 S.E.2d at 744.

       We conclude that Eldridge is distinguishable from the case at bar for this reason.

¶ 15         Here, the relevant law was ambiguous at the time of Defendant’s traffic stop.

       It is not clear from the statute exactly where the single month/year sticker should be

       placed, only that it be displayed as “prescribed by the Commissioner.” Therefore, the

       officer relied on his quick reference guide and the information from the Commissioner

       on the back of the registration card to conclude that Defendant had violated Section

       20-66(c), and there was reasonable suspicion to conduct the traffic stop on this
                                          STATE V. AMATOR

                                           2022-NCCOA-293

                                          Opinion of the Court



       ground. If the officer was mistaken, his mistake was reasonable.

                                           III. Conclusion

¶ 16         We conclude that the officer had reasonable suspicion that Defendant was in

       violation of Section 20-66(c). Accordingly, we conclude that the trial court did not err

       in denying Defendant’s motion to suppress.

             AFFIRMED.

             Chief Judge STROUD and Judge JACKSON concur.